Title: To James Madison from Pierce Butler, 21 August 1795
From: Butler, Pierce
To: Madison, James


Dear SirPhiladelphia August the 21st. 1795
I have been favourd with two letters from You, the Dates I can not immediately refer to, not having the letters at hand. I shoud have written to You before this day had I been able to take a pen in my hand. I have been constantly indisposed since June. I wish now to write You a long letter, coud I be ascertained of it’s reaching Your hand unopend. Curiosity is so prevalent that I must desist from entering on a subject of some import.
There is a vile underhand game playing, with a View of injuring unspotted Characters. In this an Attempt is making to implicate You; if I was to mention by whom, You woud be surprised. “Man is to Man the surest, sorest foe.” It is difficult to say where, or in whom We can with safety place a Confidence. I wish You were nearer, and I woud have a Conversation with You. How far is Your residence from Alexandria? I coud go to Alexandria in October. At present I am on the Eve of a Jaunt to Boston, for the benefit of health. I purpose returning in September, about the last of the Month.
I understand that the Treaty is Signd, and sent to London. Great efforts have been made here by some Mercantile Gentlemen, to get an Address Signd Contravening the One presented against the Treaty. The Presidents of two of the Banks Messrs. Willing and Nixon are said to have been Prominent in this business. Men are not wanting to declare, that many Persons signd the last Paper, not from inclination or Approbation, but a dread of being refused Discounts at the Banks if they did not Sign. If the opinion is founded, it is to be lamented. I never thought favourably of Banks; this late instance will not give me a more favourable opinion of them. Much, in my Judgement, depends on the sentiments of Massachusetts. No pains You know have been spared to make her Jealous of Virginia. We must, for the good of the Union Counteract that wicked Policy. I shall by being on the spott, be better able to form an opinion of the sentiments of Men there.
Mr. R——h has on a sudden resignd, this Entre Nous, it is not yet known abroad. He is gone to Rhode Iseland this morning. If an oppy. offers I will write to You from Boston. I remain with sentiments of high Esteem and regard Dear Sir Yr. Very humble Servant
P Butler
